Case 1:20-cv-10416-NLH-JS Document 2-2 Filed 08/13/20 Page 1 of 1 PageID: 30




Jennifer Chang, Esq. (JC5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS ) Hon.
STATEWIDE BENEFIT FUNDS AND THE )
TRUSTEES THEREOF,               ) Civil Action No. 20-
                                )
           Petitioners,         )              CIVIL ACTION
                                )
     v.                         )         ORDER CONFIRMING
                                )        ARBITRATION AWARD
JOHN D. LAWRENCE, INC.,         )
                                )
           Respondent.          )


       THIS MATTER having come before the Court by Kroll Heineman Carton, LLC,

(Jennifer Chang, Esq., appearing) attorneys for Petitioners, pursuant to a Petition to Confirm the

Arbitration Award; this Court having fully considered the moving and opposition papers

submitted by the parties, as well as the arguments of counsel, if any, and for good and sufficient

cause shown;

       IT IS on this 8th day of September 2020,

       ORDERED, ADJUDGED, AND DECREED that the Opinion and Award of June 30,

2020 shall and are hereby CONFIRMED.



                                                    __________________________________
                                                    Judge, United States District Court
